Title: To Thomas Jefferson from Joseph Priestley, 23 June 1800
From: Priestley, Joseph
To: Jefferson, Thomas



Dear Sir
Northumberland June 23. 1800

Having a good opportunity of getting a letter conveyed to you, I make use of it to inform you, that a short time, as I thought, before the rising of Congress, I sent you some thoughts on the subject of the College, which you were so obliging as to request of me, but that I doubt whether my letter came to your hands. I shall be happy if my ideas in any measure meet with your approbation.
Having just heard from England, with an account of the prices of grain of several kinds, in the neighbourhood of Liverpool; and as it may be of use to you, or your friends, to know them, I shall transcribe the article.
“We have been in great want of wheat and grain of all kinds. The former is now selling for 24. S 6 d for 70 lbs Barley (the best) for 12.6; Oats 8.6 45 lb.; Rye 15; common peas 12 S per bushell; and Rice 45 S ⅌ Cwt.”
With the greatest respect, I am, dear Sir, yours sincerely

J Priestley

